t c memo united_states tax_court oliver q foust and talietha foust petitioners v commissioner of internal revenue respondent docket no filed date oliver q foust pro_se thomas m rohall for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure the issues for decision are whether petitioners have substantiated the basis of their stock in vosburg hotels inc a small_business_corporation under sec_1366 so as to enable them to claim a deduction for an ordinary_loss of dollar_figure and a deduction pursuant to sec_179 of dollar_figure whether petitioners are entitled to a long-term_capital_loss carryover from of dollar_figure and whether petitioners' taxable_income should be increased in the amount of dollar_figure for social_security_benefits received during findings_of_fact vosburg hotels inc vosburg was incorporated in sacramento california on date and it acquired assets and began doing business on the same date on date the shareholders of vosburg elected to be treated as a small_business_corporation under subchapter_s of the internal_revenue_code at the time of its election vosburg had six shareholders petitioners jointly acquired big_number shares petitioners' shares were evidenced by stock certificate number three which was issued to oliver q foust and talietha foust as their community_property al and susan e lemerande also acquired big_number shares and mark p and ruth owens acquired big_number shares petitioners' holdings represented percent of the corporation's outstanding_stock 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure stock certificate number three was canceled and replaced by stock certificate number five on date the records produced at trial indicate that stock certificate number five was issued to irvine dungan trustee for mark p owens however a corporate questionnaire filed on date with the california department of alcoholic beverage control by mr foust petitioner as president of vosburg indicates that stock certificate number five was issued to the oliver q foust talietha foust family_trust on date on date the shareholders of vosburg executed an agreement entitled agreement of purchase and sale of capital stock of vosburg hotels inc in this agreement the shareholders of vosburg agreed to sell all of the outstanding shares of vosburg to thomas and juanell snedeker the selling shareholders were shown as mark and ruth owens and the oliver q foust and talietha foust reversionary trust in a statement of transferee to accompany application_for consent to transfer securities subject_to legend or escrow condition dated date the selling vosburg shareholders were listed as mark p owens and ruth owens and the oliver q foust and talietha foust reversionary trust 2petitioners created the oliver q and talietha foust reversionary trust on date the corpus of the trust consisted of stock which the trustees were to distribute to the beneficiaries petitioners' nieces in the event that either petitioner died prior to the trust's termination on date on their schedules e supplemental income schedule for through petitioners claimed the following losses from vosburg year loss claimed dollar_figure big_number big_number big_number opinion petitioners claimed an ordinary_loss deduction of dollar_figure as their portion of vosburg's operating loss for the taxable_year they also claimed a deduction pursuant to section of dollar_figure as a result of their stock ownership in vosburg respondent disallowed both of these deductions respondent's determinations are presumed correct and petitioners bear the burden of proving otherwise rule a 290_us_111 a small_business_corporation under subchapter_s of the internal_revenue_code s_corporation is not normally subject_to corporate_income_tax sec_1363 shareholders include their pro_rata share of the corporation' sec_3sec permits a taxpayer who purchases tangible personal depreciable_property for use in the active_conduct_of_a_trade_or_business to expense up to dollar_figure of the cost of the property placed_in_service in any year sec_179 b d however the amount of the deduction cannot exceed the taxpayer's aggregate amount of taxable_income disregarding sec_179 from the active_conduct of any trade_or_business sec_179 income losses and deductions on their individual tax returns sec_1366 however a shareholder is only entitled to claim losses and deductions to the extent that they do not exceed the sum of the shareholder's adjusted_basis in the corporation's stock and any indebtedness of the corporation to the shareholder sec_1366 accordingly petitioners must prove that they had sufficient basis in vosburg to absorb the loss and deduction claimed this court has looked to sec_1012 when defining basis for purposes of a shareholder's stock in an s_corporation see eg 90_tc_206 affd 875_f2d_420 4th cir 50_tc_257 sec_1012 provides that the basis_of_property shall be the cost of such property in addition the cost is the amount_paid for such property in cash or other_property sec_1_1012-1 income_tax regs thus petitioners must demonstrate the requisite economic outlay necessary for shareholders to claim basis see eg estate of leavitt v commissioner f 2d pincite 535_f2d_309 5th cir affg 63_tc_468 in an attempt to substantiate their basis in vosburg petitioners offered a series of checks written on various corporate bank accounts one of the checks was written on the corporate bank account of golden state convalescent hospitals inc gsch in the amount of dollar_figure the check is signed by petitioner and contains the notation v b h investment in the year-to-date general ledger ledger for gsch for the period ended date an asset account is shown under account number and is titled investment-vosburg hotels inc moreover on the schedule l of gsch's corporate tax_return there is an entry listed as an investment in the amount of dollar_figure from these records one would logically conclude that the dollar_figure represents gsch's investment in vosburg rather than petitioners' investment petitioners also rely on checks drawn on bank accounts at bank of america and wells fargo bank which they referred to as the entity control master account these accounts however were corporate bank accounts in the names of oliver q foust accountancy corporation dba o quay financial management_corporation and oliver q foust an accountancy corporation respectively none of the checks were written on a personal bank account based on this record we conclude that petitioners have not presented sufficient evidence to prove that they personally invested any funds in vosburg in fact the checks and the corporate accounting_records on which they rely indicate that the corporations treated the disbursements to vosburg as assets of the particular corporation consequently petitioners have failed to demonstrate the necessary economic outlay to prove basis they are not entitled therefore to deduct any losses pursuant to sec_1366 nor are they entitled to a deduction pursuant to sec_179 petitioners also claimed a deduction for a long-term_capital_loss carryover from in the amount of dollar_figure this carryover results primarily from two losses claimed by petitioners in which they attempt to carry forward to first petitioners claimed a sec_1231 loss of dollar_figure for vosburg on their schedule_k-1 in addition they claimed a long-term_capital_loss of dollar_figure on the date sale of stock in the chez jacques corp according to the notice_of_deficiency in this case these losses were disallowed by respondent during an audit of petitioners' tax_return sec_165 generally permits the deduction of losses sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise however capital losses on the sale_or_exchange of capital assets are limited to the extent allowed under sec_1211 and sec_1212 sec_165 subject_to the limitations of sec_1211 taxpayers can carry forward their 4based on the record before us we also question whether petitioners were even shareholders of vosburg in instead it appears that the oliver q foust and talietha foust reversionary trust was the shareholder at that time sec_1211 limits the amount of losses taxpayers can claim in any taxable_year deductions for losses on the sale_or_exchange of capital assets are permitted only to the extent of the gain from such sales or exchanges plus the lower_of dollar_figure dollar_figure in the case of a married individual filing separately or the excess of such losses over such gains continued capital losses to succeeding taxable years sec_1212 sec_1212 provides that the excess of the net long- term capital_loss over the net_short-term_capital_gain is to be treated as a long-term_capital_loss in the succeeding taxable_year petitioners bear the burden of proving that they are entitled to the losses they claim rule a 80_tc_789 beales v commissioner tcmemo_1992_608 aside from their and tax returns however petitioners offered no evidence to substantiate these losses moreover an entry on a tax_return does not establish the existence of a loss 7_tc_245 affd 175_f2d_500 2d cir warden v commissioner tcmemo_1995_176 therefore we sustain respondent's determination on their tax_return petitioners reported adjusted_gross_income of dollar_figure thereby enabling them to exclude their social_security_benefits received during see sec_86 b however following the other adjustments discussed previously respondent increased petitioners' taxable_income by dollar_figure to reflect the taxable_portion of petitioners' social continued sec_1211 6at trial mr foust represented himself and his wife pro_se and he concentrated his entire testimony on the first issue-- his basis if any in vosburg security benefits received taxpayers must generally include as income one-half of the social_security_benefits they receive during the taxable_year sec_86 petitioners received dollar_figure of social_security_benefits in because we have sustained respondent's other adjustments we conclude that respondent properly included in petitioners' taxable_income one- half of the dollar_figure of social_security_benefits petitioners received during decision will be entered for respondent
